In the United States Court of Federal Claims
                                   OFFICE OF SPECIAL MASTERS
                                           No. 20-1422V
                                          UNPUBLISHED


    JULIA GILLMAN,                                              Chief Special Master Corcoran

                         Petitioner,                            Filed: March 15, 2022
    v.
                                                                Special Processing Unit (SPU);
    SECRETARY OF HEALTH AND                                     Damages Decision Based on Proffer;
    HUMAN SERVICES,                                             Influenza (Flu) Vaccine; Shoulder
                                                                Injury Related to Vaccine
                         Respondent.                            Administration (SIRVA)


Ronald Craig Homer, Conway, Homer, P.C., Boston, MA, for Petitioner.

Christine Mary Becer, U.S. Department of Justice, Washington, DC, for Respondent.


                                 DECISION AWARDING DAMAGES1

       On October 20, 2020, Julia Gillman filed a petition for compensation under the
National Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq.2 (the
“Vaccine Act”). Petitioner alleges that she suffered a shoulder injury related to vaccine
administration (“SIRVA”) as a result of an influenza (“flu”) vaccine that was administered
to her on October 8, 2018. Petition at 1. The case was assigned to the Special Processing
Unit of the Office of Special Masters.

        On February 14, 2022, a ruling on entitlement was issued, finding Petitioner
entitled to compensation for SIRVA. On March 14, 2022, Respondent filed a proffer on
award of compensation (“Proffer”) indicating Petitioner should be awarded $100,703.20
(representing $100,000.00 for pain and suffering, $223.20 for past unreimbursable
expenses, and $480.00 for lost wages). Proffer at 2. In the Proffer, Respondent

1  Because this unpublished Decision contains a reasoned explanation for the action in this case, I am
required to post it on the United States Court of Federal Claims' website in accordance with the E-
Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of Electronic
Government Services). This means the Decision will be available to anyone with access to the
internet. In accordance with Vaccine Rule 18(b), Petitioner has 14 days to identify and move to redact
medical or other information, the disclosure of which would constitute an unwarranted invasion of privacy.
If, upon review, I agree that the identified material fits within this definition, I will redact such material from
public access.

2National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for ease
of citation, all section references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. §
300aa (2012).
represented that Petitioner agrees with the proffered award. Id. Based on the record as a
whole, I find that Petitioner is entitled to an award as stated in the Proffer.

       Pursuant to the terms stated in the attached Proffer, I award Petitioner a lump
sum payment of $100,703.20 (representing $100,000.00 for pain and suffering,
$223.20 for past unreimbursable expense and $480.00 for lost wages) in the form
of a check payable to Petitioner. This amount represents compensation for all damages
that would be available under Section 15(a).

       The Clerk of Court is directed to enter judgment in accordance with this decision.3

       IT IS SO ORDERED.

                                                                 s/Brian H. Corcoran
                                                                 Brian H. Corcoran
                                                                 Chief Special Master




3 Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by the parties’ joint filing of notice
renouncing the right to seek review.


                                                    2
             IN THE UNITED STATES COURT OF FEDERAL CLAIMS
                        OFFICE OF SPECIAL MASTERS
____________________________________
                                     )
JULIA GILLMAN,                       )
                                     )
            Petitioner,              )
                                     )  No. 20-1422V
      v.                             )  Chief Special Master Corcoran
                                     )  ECF
SECRETARY OF HEALTH AND              )
HUMAN SERVICES,                      )
                                     )
            Respondent.              )
____________________________________)


                       PROFFER ON AWARD OF COMPENSATION 1

I.     Procedural History

       On October 20, 2020, Julia Gillman (“petitioner”) filed a petition for compensation under

the National Childhood Vaccine Injury Act. See 42 U.S.C. §§ 300aa-1 to -34 (“Vaccine Act” or

“Act”). Petitioner alleges that she suffered from a left shoulder injury as a result of receiving the

influenza (“flu”) vaccine on October 8, 2018. Petition at 1. On February 11, 2022, respondent

filed his Vaccine Rule 4(c) report, concluding that petitioner suffered from SIRVA as defined by

the Vaccine Injury Table, within the Table timeframe. See ECF No. 32. On February 14, 2022,

Chief Special Master Corcoran issued a ruling on entitlement, finding that petitioner was entitled

to compensation for a SIRVA Table injury. See ECF No. 33.




1
  This Proffer does not include attorneys’ fees and costs, which the parties intend to address after
the Damages Decision is issued.
II.    Items of Compensation

       A.        Pain and Suffering

       Respondent proffers that petitioner should be awarded $100,000.00 in pain and suffering.

See 42 U.S.C. § 300aa-15(a)(4). Petitioner agrees.

       B.        Past Unreimbursable Expenses

       Evidence supplied by petitioner documents that she incurred past unreimbursable

expenses related to her vaccine-related injury. Respondent proffers that petitioner should be

awarded past unreimbursable expenses of $223.20. See 42 U.S.C. § 300aa-15(a)(1)(B).

Petitioner agrees.

       C.        Lost Wages

       Evidence supplied by petitioner documents that she incurred past lost wages related to

her vaccine-related injury. Respondent proffers that petitioner should be awarded past lost

wages in the amount of $480.00. See 42 U.S.C. § 300aa-15(a)(3)(A). Petitioner agrees.

       The above amounts represent all elements of compensation to which petitioner would be

entitled under 42 U.S.C. § 300aa-15(a). Petitioner agrees.

III.   Form of the Award

       Petitioner is a competent adult. Evidence of guardianship is not required in this case.

Respondent recommends that the compensation provided to petitioner should be made through a

lump sum payment as described below and requests that the Chief Special Master’s decision and

the Court’s judgment award the following 2: a lump sum payment of $100,703.20, in the form of

a check payable to petitioner.


       2
           Should petitioner die prior to entry of judgment, the parties reserve the right to move the
                                                    2
IV.     Summary of Recommended Payments Following Judgment

        Lump sum payable to petitioner, Julia Gillman:                     $100,703.20



                                            Respectfully submitted,

                                            BRIAN M. BOYNTON
                                            Principal Deputy Assistant Attorney General

                                            C. SALVATORE D’ALESSIO
                                            Acting Director
                                            Torts Branch, Civil Division

                                            HEATHER L. PEARLMAN
                                            Deputy Director
                                            Torts Branch, Civil Division

                                            DARRYL R. WISHARD
                                            Assistant Director
                                            Torts Branch, Civil Division

                                              s/Christine Mary Becer
                                            CHRISTINE MARY BECER
                                            Trial Attorney
                                            Torts Branch, Civil Division
                                            U.S. Department of Justice
                                            P.O. Box 146
                                            Benjamin Franklin Station
                                            Washington, D.C. 20044-0146
                                            Tel: (202) 616-3665
                                            Christine.m.becer@usdoj.gov


Date:    March 14, 2022




Court for appropriate relief. In particular, respondent would oppose any award for future pain
and suffering.
                                                  3